United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2184
                                  ___________

Guy Heide; Michael A. Kosel;            *
Duane Taylor,                           *
                                        *
             Petitioners,               *
                                        *
      v.                                *
                                        *
Marion C. Blakey, Administrator,        * Petition for Review of a
Federal Aviation Administration;        * Decision of the FAA.
Glen Orcutt, Community Planner,         *
Minneapolis Airports District Office,   *    [UNPUBLISHED]
Federal Aviation Administration;        *
                                        *
             Respondents,               *
                                        *
Metropolitan Airports Commission,       *
                                        *
             Intervenor on Appeal.      *
                                   ___________

                            Submitted: October 6, 2006
                               Filed: October 11, 2006
                                ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Pursuant to 49 U.S.C. § 46110, Guy Heide, Michael Kosel, and Duane Taylor
(petitioners) petition for review of a decision of the Administrator of the Federal
Aviation Administration (FAA Administrator) determining that certain noise exposure
maps comply with applicable federal requirements.

       We conclude that the FAA Administrator’s decision is not final and thus is not
a reviewable order within the meaning of section 46110. See, e.g., Village of
Bensenville v. FAA, 457 F.3d 52, 68 (D.C. Cir. 2006) (order under § 46110 must
“possess the quintessential feature of agency decisionmaking suitable for judicial
review: finality”; to be final, agency action (1) must not be tentative or interlocutory,
but represent consummation of decisionmaking process, and (2) must determine right
or obligation or otherwise create some legal consequence); Gilmore v. Gonzales, 435
F.3d 1125, 1132-33 (9th Cir. 2006) (in defining “order” under § 46110, “finality is
key”; agency decision must impose obligation, deny right, or fix some legal
relationship; if order provides definitive statement of agency’s position, has direct and
immediate effect on day-to-day business of party asserting wrongdoing, and envisions
immediate compliance with its terms, order is sufficiently final to warrant § 46110
review), petition for cert. filed, 75 U.S.L.W. 3074 (US Aug. 4, 2006) (No. 06-211);
Aerosource, Inc. v. Slater, 142 F.3d 572, 578 (3d Cir. 1998) (to be reviewable under
§ 46110, “order” need not be formal, but must be final and must impose obligation,
deny right, or fix some legal relationship).

      Accordingly, the petition for review is dismissed. Petitioners’ motion to
supplement the record is denied as moot.
                      ______________________________




                                          -2-